Order entered February 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                              V.

          LLOYD WARD & ASSOCIATES P.C. AND LLOYD WARD, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-03357-C

                                          ORDER
       On the Court’s motion, we ORDER this case removed from the submission docket for

March 1, 2013. The case will be reset in due course.



                                                     /s/   JIM MOSELEY
                                                           PRESIDING JUSTICE